Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
5, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00408-CR


                    EX PARTE SHERMAINE CHILDRESS

                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1728614


                          MEMORANDUM OPINION

      Appellant, Shermaine Childress, has signed and filed a written request to
dismiss this appeal for want of jurisdiction. Appellant was appealing the trial
court’s order on his writ of habeas corpus seeking a reduction of bail. In his motion
to dismiss, appellant states that he has made bail and been released from custody
rendering this appeal moot. See Ex parte Guerrero, 99 S.W.3d 852, 82 (Tex.
App.—Houston [14th Dist.] 2003, no pet.) (stating, “[t]he longstanding rule in
Texas regarding habeas corpus is that “where the premise of a habeas corpus
application is destroyed by subsequent developments, the legal issues raised
thereunder are moot.”).

      Accordingly, we grant appellant’s motion and dismiss the appeal as moot.

                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2